United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1934
Issued: March 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 20, 2012 appellant filed a timely appeal from a July 20, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit an EN1032 form when requested.

1

5 U.S.C. § 8101 et seq.

2

The record also contains a July 23, 2012 OWCP decision. Appellant did not appeal this decision to the Board.

FACTUAL HISTORY
This case has previously been before the Board. In a January 22, 2009 decision, the
Board affirmed a May 21, 2007 decision finding that appellant had no more than 41 percent
permanent impairment of the right arm, for which he received a schedule award.3 The facts and
circumstances of the case up to that point are set forth in the Board’s prior decision and
incorporated herein by reference.4 Appellant received wage-loss compensation and medical
benefits and was placed on the periodic rolls. He had been regularly completing EN1032 forms.
On April 7, 2012 appellant was forwarded the EN1032 form for the next reporting period
and provide information regarding his earnings. He was advised that his benefits would be
suspended pursuant to 20 C.F.R. § 10.528 if a completed EN1032 form was not received by
OWCP within 30 days. No response was received.
On May 8, 2012 OWCP made a second request that appellant complete the required form
within 30 days. Appellant was advised that his benefits would be suspended pursuant to 20
C.F.R. § 10.528 if the completed form was not received by OWCP within 30 days.
On May 17, 2012 appellant submitted a partially completed EN1032 form. He submitted
only pages two through six, but not Part A -- Employment. Appellant noted on page three, Part
C -- Dependents, that he was married but his wife did not live with him.
In a letter dated June 12, 2012, OWCP informed appellant of the missing page. It further
noted that, as his wife did not live with him, he did not make regular direct payments for her
support and was not claiming other dependents, he would not be eligible for the 75 percent
compensation rate. OWCP instructed appellant to provide updated information on his marital
status and to submit page one of the EN1032. Appellant was advised that his benefits would be
suspended pursuant to 20 C.F.R. § 10.528 if the information was not received by OWCP within
30 days. No response was received.
By decision dated July 20, 2012, OWCP suspended appellant’s wage-loss benefits
effective July 29, 2012. It informed him that his compensation would be restored retroactively
from the date of suspension once the information was received.5
3

On or before August 9, 2001 appellant, a letter carrier, developed right carpal tunnel syndrome while performing
his work duties. OWCP accepted the claim for right tenosynovitis and right carpal tunnel syndrome and authorized
right tenosynovitis and right carpal tunnel releases, which were performed on July 31, 2001. It also accepted acute
osteomyelitis of the fingers on the right hand, partial amputation of fingers on the right hand, staphylococcal
infection, abscess and open wound of the right finger. Appellant stopped work on July 9, 2001 and returned to a
limited-duty position in October 2002.
4

Docket No. 08-161 (issued January 22, 2009).

5

On July 20, 2012 OWCP again requested that appellant complete an EN1032 form within 30 days. The Board
notes that appellant submitted a completed EN1032 form with his appeal. The Board may only review evidence that
was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176
(issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB
281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). This decision does not preclude appellant from submitting
this form to OWCP.

2

LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.6
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.7 If an employee,
who is required to file such a report, fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.8
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.9
ANALYSIS
OWCP requested that appellant submit an EN1032 form with respect to his employment
activity performed for the prior 15 months. It requested the information by letters dated April 7,
May 8 and June 12, 2012 sent to his address of record advising him to submit the form within 30
days or his compensation could be suspended. The record reveals that, on May 17, 2012,
appellant submitted a partially complete EN1032 which was missing page one, Part A -Employment.
In a letter dated June 12, 2012, OWCP informed appellant of the missing information and
requested clarification of his marital status to determine the proper compensation rate. The
record establishes that he did not respond prior to July 20, 2012.
Based on the evidence of record, OWCP properly suspended appellant’s compensation
effective July 29, 2012 pursuant to 20 C.F.R. § 10.528.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on his failure to timely submit a completed EN1032 form when requested.

6

5 U.S.C. § 8106(c).

7

20 C.F.R. § 10.528.

8

See N.G., 12-981 (issued December 4, 2012); Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53
ECAB 305 (2002).
9

Supra note 6.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 20, 2012 is affirmed.
Issued: March 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

